                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MICKALE ALONSO HICKS,

        Petitioner,
                                                       Case No. 19-cv-935-jdp
   v.

DYLON RADTKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Mickale Alonso Hicks’s petition for a writ of habeas corpus under 28 U.S.C. § 2254

without prejudice.




        /s/                                                    2/3/2020
        Peter Oppeneer, Clerk of Court                          Date
